Title: To George Washington from Richard Henry Lee, 6 May 1778
From: Lee, Richard Henry
To: Washington, George


                    
                        Dear Sir,
                        York [Pa.] the 6th of May 1778
                    
                    The unfortunate cause which hath prevented me from attending to your last favor sooner, will, I hope, be my excuse. The long sickness and death of my much loved brother of Belleview, has for some time past confined me in Virginia, and removed every other consideration from my mind. I now embrace the first good opportunity of sending you the pamphlet of forgeries that I formerly mentioned. Tis among the pitiful arts of our enemies to endeavor at sowing dissention among the friends of liberty and their country. With me, such tricks can never prevail. Give me leave dear Sir to congratulate you on the happy event of our Treaty with France being so effectually concluded—Congress has ratified on their part and ordered the ratification to be delivered in due form. This will be announced to the public immediately. The counsels of France have been governed in this affair by true magnanimity and sound policy. It was magnanimous in his most Christian Majesty not to avail himself of our situation to demand unequal and oppressive terms; and it was wise to leave the Commerce of America open to all the Maritime States; which will prevent their jealousy & enmity and make them foes instead of friends to England. Great Britain has its choice now of madness, or meanness. She will not war with the house of Bourbon and N. America at the same time, so that I incline to think ⟨that⟩ meanness will be her choice as best befitting her present State and the minds of her rulers. It will probably happen that the Trade of France will not now be interrupted; and thus, by affording no pretext for war, the whole force of our ⟨ene⟩mies may be devoted to one last and vigorous Campaign against us. As wise men we ought to be prepared for such an event by collecting a strong army, and by every other means that can discourage and defeat such intentions of our inveterate enemies. Being disappointed this Campaign, must infallibly  compel the acknowledgement of our independence and keep the world for some time longer in peace. England alone will pay for her wickedness and folly by the loss of North America.
                    Our information is good that very few Troops can come here from Germany, and private letters, as well as public papers say that the plan of getting Regiments by subscription, tho much boasted of at first, has fallen very low. From the Highlands of N. Britain some men will be obtained, and perhaps a few from England and Ireland, but there seems no reason to suppose that their every exertion can add more than four or five thousand to the present force in N. America. But this will require a very considerable strength on our part to make the event certain. An unsettled dispute between the Emperor and the King of Prussia (which England will undoubtedly foment) concerning the division of the estate of the late Elector of Bavaria has threatened a rupture in Europe not for our advantage, because the former of these Princes being with us, the latter might be disposed to favor the views of G. B. to our injury. Alderman Lee writes that there is some hope of this being negotiated happily. An intelligent Correspondent in England writes Alderman Lee that it was uncertain whether Lord Norths bills would be agreed to or not, but that they were industriously sent over here and circulated to prevent our Treaty with France from being concluded. Vain and unwise Men, their means are always destructive of their ends. Norths delusive and indecisive propositions have accelerated an adoption of the agreement with France. I am much concerned to find in Virginia such want of method and industry in collecting and bringg forward the Drafts. When I came away there were all the Men (amounting to forty one or two) both of the former and the latter drafts remaining in King George—merely for want of an Officer to bring them away, and I am misinformed if it is not the case in other Counties. As far as I have been able to learn, it is probable, that if dexterous recruiting Officers were properly furnished for the business, and sent out, almost all these Veterans that have been discharged from our 9 regiments would reenlist in a short time. I am, with sincere esteem, dear Sir your most affectionate and obedient servant
                    
                        Richard Henry Lee
                    
                    
                        P.S. Aldderman Lee says they talk of sending Lord Westcote and Hans Stanley here to treat with us, and that they are to bring half a million of guineas to bribe the Congress—From their own corruption these men reason to the corruption of all others—I had alm⟨ost⟩ forgot to mention that four expresses have been sent fr⟨om⟩ St James’s on the subject of Generals Howe and Clinton—The latter had leave to go home, the Court was disgusted With the former and had recalled him,  but recollecting that Clinton might be come away, another Messenger was sent to stop Howe if that should be the case. I hope they are both gone.
                    
                